ORDER
This matter came before the Court on the Consent to Disbarment pursuant to Maryland Rule 16—713(b) of the Attorney Grievance Commission of Maryland and the respondent, Matthew J. Marshall, Jr., a member of the Bar of the District of Columbia but not of Maryland, to disbar the respondent from practicing law in the courts of this State.
The Court having considered the petition, it is this 17th day of June, 1997,
ORDERED that the respondent, Matthew J. Marshall, Jr., be and he is hereby disbarred from the practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court, pursuant to Rule 16-713bl, shall place the name of Matthew J. Marshall, Jr. on a list maintained in this Court of non-admitted attorneys who are excluded from exercising in any manner the privilege of practicing law in this State; and it is further
ORDERED that a copy of this Order shall be forwarded to the Clerks of all judicial tribunals in this State and to the State Court Administrator and the Board of Law Examiners to be maintained with the docket of out-of-state attorneys who are denied special admission to practice under Rule 14 of the Rules Governing Admission to the Bar of Maryland.